FILED
                            NOT FOR PUBLICATION                             JAN 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30133

               Plaintiff - Appellee,             D.C. No. 1:02-cr-30013-AA-1

  v.
                                                 MEMORANDUM *
JAMES ALAN ROSE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       James Alan Rose appeals from the 12-month and one-day sentence imposed

following revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rose contends that the district court committed procedural error by (1)

relying on clearly erroneous factual findings, (2) impermissibly imposing a

sentence based on its intent to punish him, and (3) failing to address adequately his

medical necessity mitigation argument. The record belies Rose’s contention that

the district court found that he did not have a medical condition. Further, the

record reflects that the district court did not base the sentence primarily on

impermissible factors, see United States v. Simtob, 485 F.3d 1058, 1063-64 (9th

Cir. 2007), and the district court listened to and considered Rose’s mitigation

arguments, but found the circumstances insufficient to warrant a sentence lower

than the one imposed. See United States v. Carty, 520 F.3d 984, 995 (9th Cir.

2008) (en banc).

      Rose also contends that his sentence is substantively unreasonable. The 12-

month and one-day sentence is substantively reasonable in light of the totality of

the circumstances and the 18 U.S.C. § 3583(e) sentencing factors, particularly the

need for the sentence imposed to afford adequate deterrence and to sanction Rose

for his breach of trust. See Simtob, 485 F.3d at 1063.

      AFFIRMED.




                                           2                                      11-30133